Dismissed and Memorandum Opinion filed October 23, 2003








Dismissed and Memorandum Opinion filed October 23,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00524-CV
____________
 
DONNA PAYNE, as Guardian of ROBERT
WAYNE PAYNE, Appellant
 
V.
 
MENTAL HEALTH AND MENTAL RETARDATION
AUTHORITY OF HARRIS COUNTY and JOHNSON CONTROLS WORLD SERVICES, INC.,
Appellees
 

 
On Appeal from the 129th
District Court
Harris County, Texas
Trial Court Cause No.  00-22916
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed April 4, 2003.
On October 17, 2003, the parties filed a joint motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 23, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.